Citation Nr: 0909679	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO. 07-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 
percent for tinnitus.

2. Entitlement to an initial compensable rating for 
chronic left knee strain.

3. Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to a separate compensable rating for 
osteoarthritis of the cervical spine at C5-6.

5.  Entitlement to a separate compensable rating for 
osteoarthritis of the lumbar spine at L2-3.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to 
July 2006.  Among other things, the Veteran was a 
parachute rigger for 20 years, a master parachutist, and 
a master freefall parachutist.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by 
the RO.  In part, the RO granted entitlement to service 
connection for the following: tinnitus, evaluated as 10 
percent disabling; chronic left knee strain, evaluated as 
noncompensable; chronic right knee strain, evaluated as 
noncompensable; and bilateral hearing loss disability, 
evaluated as noncompensable.  In part, the RO denied 
entitlement to service connection for the following: 
disability of the left wrist and hand; disability of the 
right wrist and hand; left ankle disability; and right 
ankle disability.  The Veteran filed a timely notice of 
disagreement with respect to those ratings and those 
denials of service connection. He was issued a statement 
of the case; however, he only submitted a substantive 
appeal with respect to the claims of entitlement to 
increased ratings for tinnitus, bilateral hearing loss 
disability, and left ankle strain. Accordingly, with the 
exception noted below as to the cervical and lumbar 
spine, the Board only has jurisdiction over those issues, 
and they are the only ones that will be considered below. 

The appeal is REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran's 10 percent rating is the highest 
schedular evaluation assignable for tinnitus.

2. Resolving reasonable doubt in the Veteran's favor, 
since service connection became effective August 1, 2006, 
his chronic left knee strain has been productive of 
slight impairment.

3. Since service connection became effective August 1, 
2006, the Veteran's hearing loss disability has been 
manifested by Level I hearing acuity, bilaterally.

4.  The Veteran's cervical and lumbar spines are each 
major joints.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of an 
initial schedular evaluation in excess of 10 percent for 
tinnitus. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code 
6260 (2008); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2. The criteria for an initial 10 percent rating for 
chronic left knee strain have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).

3. The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.7, 4.86, Diagnostic Code 6100 
(2008).

4.  The criteria for separate 10 percent ratings for 
cervical and lumbar arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5003 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As service connection, initial ratings, and effective 
dates have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the 
United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke 
only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating 
claims and increased rating claims, Vazquez-Flores is not 
for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there 
is no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording 
VA examinations.  He was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability evaluations are determined by the application 
of VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008). The 
percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. 
App. 55 (1994). However, a veteran may experience 
multiple distinct degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at 
issue (as in this case with respect to radiculopathy of 
the left lower extremity) separate ratings can be 
assigned for separate periods from the time service 
connection became effective.). The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Tinnitus

The Veteran contends that his service-connected tinnitus 
overpowers his hearing acuity. Therefore, he maintains 
that an initial rating in excess of 10 percent is 
warranted. However, after carefully considering the claim 
in light of the record and the applicable law, the Board 
is of the opinion that the preponderance of the evidence 
is against that claim. Accordingly, the appeal will be 
denied. 

The Veteran's tinnitus has been assigned the maximum 
schedular rating available. 38 C.F.R. § 4.87, Diagnostic 
Code 6260. There is no legal basis upon which to award a 
higher schedular evaluations for tinnitus. Thus, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Left Knee

The Veteran contends that his service-connected left knee 
strain impairs his ability to walk or climb stairs. He 
reports that the left knee is painful, weak, and that it 
will buckle and occasionally give way. Therefore, he 
maintains that an initial compensable rating is 
warranted.  The Board agrees.

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261. A 
noncompensable rating is warranted when flexion is 
limited to 60 degrees or when extension is limited to 5 
degrees. A 10 percent rating is warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees. 

Also potentially applicable in rating the Veteran's left 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 
5257, the Diagnostic Code used to rate knee impairment 
associated with recurrent subluxation or lateral 
instability. A 10 percent rating is warranted for slight 
impairment, manifested by recurrent subluxation or 
lateral instability, while a 20 percent rating is 
warranted for moderate impairment. 

In determining the adequacy of the assigned rating for 
the veteran's left knee disability, consideration is 
given to factors affecting functional loss. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Such factors include a 
lack of normal endurance and functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as 
well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

In this case, the report of the veteran's February 2006 
VA examination shows that his service-connected left knee 
disability is manifested primarily by complaints of 
intermittent pain, occasional buckling and giving way, 
and a history of incapacitating exacerbations. He states 
that it makes prolonged walking, running, and stair 
climbing difficult and that his current treatment 
includes physical therapy and a knee brace. He also 
states that it causes him to miss approximately ten days 
of work per year.

On examination, the veteran had crepitus in his left 
knee. Crepitus is a sign of a diseased joint (38 C.F.R. 
§ 4.59), and the examiner stated that the veteran's left 
knee disability would affect, at least in part, his usual 
occupational duties. He noted that the veteran would 
experience pain and discomfort with lifting heavy 
objects, climbing, prolonged standing, and walking or 
running. The examiner also stated that the pain and 
discomfort would affect the performance of the veteran's 
daily activities, including gardening, taking out the 
trash, stair climbing, prolonged walking, and shopping. 
Such manifestations more nearly reflect the criteria for 
slight knee impairment for which a 10 percent rating is 
warranted under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257. To that extent, the appeal is allowed. 

In arriving at this decision, the Board has considered 
the possibility of a still-higher schedular evaluation. 
However, other than crepitus, the objective findings are 
essentially normal. The veteran has a normal range of 
left knee motion from zero to 140 degrees. 38 C.F.R. 
§ 4.71, Plate II (2008). Moreover, his posture and gait 
are normal. He does not require any assistive devices to 
walk, and his feet do not reveal any signs of abnormal 
weight bearing. His left knee is also stable, and X-rays 
are within normal limits. There is no competent evidence 
of any objective tenderness, swelling, heat, 
discoloration, deformity, weakness, atrophy, 
incoordination, or excess fatigability. The competent 
evidence of record is also negative for any documented 
incapacitating episodes of left knee disability during 
the previous year or any findings that the left knee is 
productive of any more than slight impairment. Therefore, 
a 10 percent rating, and no more, is warranted at this 
time. 

Hearing Loss Disability

The Veteran contends that the noncompensable rating for 
his service-connected hearing loss disability does not 
adequately reflect the level of impairment caused by that 
disorder. Therefore, he maintains that an initial 
compensable rating is warranted. However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim. 
Accordingly, the appeal will be denied. 

Disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule. 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). For 
VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 
hertz) and the results of speech reception testing with 
the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100. That code establishes eleven levels 
of auditory acuity, from Level I for lesser degrees of 
hearing impairment through Level XI for greater degrees 
of hearing impairment. A level of auditory acuity is 
determined for each ear, and those levels are combined to 
give an overall level of hearing impairment. 38 C.F.R. 
§ 4.85. 

In this case, the results of audiologic testing performed 
in service in January 2006 revealed the following 
puretone thresholds in the conversational voice range: 



HERTZ



1000
2000
3000
4000
RIGHT
5
0
50
60
LEFT
0
0
15
60

Speech audiometry was not performed.

In February 2006, VA audiometric testing revealed almost 
identical puretone thresholds: 





HERTZ



1000
2000
3000
4000
RIGHT
5
0
55
55
LEFT
0
0
15
60

During speech audiometry, the Veteran had discrimination 
scores of 94 percent in the right ear and 96 percent in 
the left ear.

The combination of puretone threshold averages and speech 
discrimination scores translate to Level I auditory 
acuity in each ear. 38 C.F.R. § 4.85, Table VI. That 
level of bilateral hearing loss disability is 
contemplated by a noncompensable rating. 38 C.F.R. 
§ 4.85, Table VII. Accordingly, the current rating is 
confirmed and continued, and the appeal is denied.

Cervical and lumbar spine

In August 2006, the RO granted entitlement to service 
connection for osteoarthritis of the cervical and lumbar 
spines and assigned a single 10 percent disability 
evaluation.  While the Veteran did not perfect a timely 
appeal to this issue, finality does not attach when a 
decision is clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 2002).

In this regard, the cervical and lumbar spine were each 
noted to be manifested by radiological evidence of 
arthritis at the Veteran's February 2006 VA examination.  
Each was joint was noted on examination as painful.  As 
each joint is a major joint under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, and as each joint was manifested by 
pain and arthritis, separate 10 percent ratings are 
mandated as a matter of law.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Because the RO failed to 
assign separate compensable ratings, the August 2006 
decision was, to this extent, clearly and unmistakably 
erroneous.

The question whether an initial evaluation in excess of 
10 percent for each joint is the subject of the remand 
below.

Additional Considerations

In arriving at the foregoing decisions, the Board finds 
that the manifestations of the Veteran's disorders at 
issue have been generally consistent since service 
connection became effective August 1, 2006. Therefore, 
there is no basis to assign staged ratings as noted in 
Fenderson.

The Board has also considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for these disorders. The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods 
of hospitalization, as to render impractical the 
application of the regular schedular standards in rating 
any of those disabilities. 38 C.F.R. § 3.321(b)(1) 
(2008). Rather, the record shows that the manifestations 
of those disabilities are those contemplated by the 
regular schedular standards. It must be emphasized that 
the disability ratings are not job specific. They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability. 38 C.F.R. § 4.1. Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to an initial rating in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial 10 percent rating for chronic 
left knee strain is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for 
bilateral hearing loss disability is denied.

Entitlement to separate 10 percent ratings for cervical 
osteoarthritis and lumbar osteoarthritis is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

In light of the appellant's spinal complaints reported in 
his September 2007 VA Form 9, the Board finds that a new 
examination is in order, particularly since the latest 
examination is now more than three years old.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Veteran 
and request that he provide VA with 
any names and addresses of any 
medical care provider who has treated 
his cervical and lumbar 
osteoarthritis since separation from 
active duty.  Thereafter the RO 
should contact any named provider 
whose records have not been 
previously secured in an effort to 
secure pertinent records.  

2.  When all indicated record 
development has been completed, the 
RO should schedule the veteran for a 
VA orthopedic examination to 
determine the nature and extent of 
his cervical and lumbar 
osteoarthritis.  Any indicated 
studies must be performed.  The 
claims folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner. 

The examiner should describe all 
symptomatology which is caused by the 
Veteran's service-connected cervical 
and lumbar disorders, and distinguish 
that pathology from any nonservice 
connected neck or low back disorder.  
All indicated studies, including 
range of motion testing in degrees, 
must be performed.  The examiner 
should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  To the extent possible 
all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be 
assessed in terms of additional 
degrees of limitation of motion.  If 
this is not feasible, the examiner 
should so state.

The examiner should opine whether 
there would be additional limits on 
functional ability on repeated use or 
during any reported flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.

If either the cervical or lumbosacral 
spine is ankylosed, the examiner 
should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable.

The examiner should specifically 
identify any evidence of neuropathy 
due to either disability, to include 
reflex changes, characteristic pain, 
and muscle spasm.  If any 
neurological changes, to include 
radiculopathy are more likely than 
not caused by a neck or back disorder 
that is not related to service, the 
examiner must so state and explain 
why.  Any upper or lower extremity 
functional impairment due to disc 
disease should be identified.  The 
examiner should assess the frequency 
and duration of any episodes of any 
service related intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that have required 
documented bed rest prescribed by a 
physician.

The examiner must address the impact 
of the Veteran's service-connected 
cervical and lumbar arthritis on his 
ability to work.  A complete 
rationale for all opinions expressed 
must be provided.

3. After the development requested 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4. If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated 
notice of what evidence has been 
received and not received by VA as 
well as who has the duty to request 
evidence, then such development must 
be undertaken by VA.  38 U.S.C.A. §§ 
5100, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

5. The Veteran is to be notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report 
for a VA examination without good 
cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the 
Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After completion of the above 
development, the Veteran's claims of 
entitlement to higher initial ratings 
for cervical and lumbar 
osteoarthritis must be readjudicated.  
If the determination remains adverse 
to the Veteran, he and his 
representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The 
Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


